SUPREME COURT — State oe Mew York..
At a general term of the supreme court, fourth judicial! department, held at the court-house, in the city of Rochester;. Monroe county, on the 29th day of April,. 1874,
Present—Hon. Joseph Mullin, Presiding Justice.
E. Darwin Smith,
Jasper W. Gilbert,
Associate Justices„
JOHN SMITH,. agt. ASAHEL MATSON, Béspondént.
The appeal from the order of the special term; setting-aside the judgment in the above-entitled action, having been brought to a hearing before this court; after hearing Henry *146R. Selden, Esq., for the appellant, and H. T. Tucker, Esq., for the respondent, it is ordered that the said order of the special term he reversed,in all things, with ten dollars costs of special term and ten dollars costs upon reversal.
(Copy.) B. F. FREEMAN,

8p. Dejp. Clerk.